Citation Nr: 0100451	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  97-13 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1953.  He also had prior unverified service from October 1944 
to April 1946.  

This case arises before the Board of Veterans' Appeals 
(Board) from a rating decision (RD) rendered in February 
1997, by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), and by a January 2000 RD 
of the St. Petersburg, Florida, RO, whereby the benefits 
sought on appeal were denied.  

A hearing was held in August 2000 before the undersigned 
Veterans Law Judge sitting in St. Petersburg, Florida.

The issue of service connection for a right shoulder 
condition, and for a total disability rating due to 
individual unemployability (TDIU) will be addressed in the 
remand section of the opinion.  


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of an eye 
injury was finally denied by the RO by means of a rating 
decision dated April 1955.  The veteran was notified of that 
decision, and of appellate procedures, but he did not perfect 
an appeal within the one-year time period.

2.  Evidence connecting a current eye disability to service 
has not been received since the RO's April 1955 decision.


CONCLUSIONS OF LAW

1.  The April 1955 RO decision, wherein service connection 
for an eye disorder was denied, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991), 38 C.F.R. § 20.302; 20.1103 (2000).  

2.  The evidence received subsequent to the RO's April 1955 
decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for an eye 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for an eye disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (2000).  

Service connection for an eye condition was first denied by 
means of a July 1954 RD.  The RO noted that the veteran was 
treated, on one occasion, for photophthalmia from a welder's 
flash, and found that there were no residuals.  An April 1955 
RD found that although additional service medical records 
(SMRs) showed treatment for refractive error, that refractive 
error was a constitutional or developmental deformity, and 
not a disability under the law.  That decision confirmed and 
continued the original denial. 

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (2000).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the broad duty to assist under 38 
U.S.C.A. § 5107 has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (1999).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (2000).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (2000).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Thus, the question that is now before the Board is whether 
new and material evidence has been received subsequent to the 
April 1955 decision sufficient to reopen the veteran's claim. 

Although the veteran's service medical records reflect that 
he was seen, in October 1949, for photophthalmia after using 
an electric welding torch at the port utilities shop, there 
is no current evidence of a photophthalmia disorder.  

The report of the October 1997 VAE shows that the veteran's 
sclerae were non-icteric, his conjunctivae were not pale.  
Normal extraocular movements were found, and the visual 
fields were reportedly intact.  His distant vision was 
reported as 20/50 in the right eye, and 20/25 in the left eye 
with glasses.  

Although this evidence is new, in that it presents new 
information relative to the veteran's October 1997 
examination of his eyes, it is not material.  

We note that the veteran has testified at his personal 
hearing that his eye was ruined as a result of the in-service 
injury, however, there is no medical evidence to establish 
that a current photophthalmia disorder is manifested, or that 
any current eye disorders are manifested that are due to 
service.  Thus, this new evidence is not material to his 
claim.

As this evidence is not material to the issue of whether a 
current eye disorder is manifested that is related to 
service, "new and material" evidence has not been submitted 
sufficient to reopen the claim.  

Thus, the veteran's claim for an eye disorder must be denied.  



ORDER

Service connection for an eye disorder is denied.  



REMAND

The medical record reflects that the veteran has multiple 
right shoulder disorders, including a finding of shrapnel in 
the soft tissue.  The veteran testified at his personal 
hearing that he was welding when a piece of stray metal 
became embedded in his right shoulder.  As the medical 
finding of "shrapnel" in his right shoulder tends to 
establish his contention, but as the relationship between 
that injury and current disorders are unclear, we determine 
that a medical opinion is required in this case.  

Additionally, we note that the veteran contends that he is 
unable to secure or follow a substantially gainful occupation 
by reason of his service-connected asbestosis disorder alone.  

The veteran has established service connection for pulmonary 
asbestosis, currently evaluated as 60 percent disabling, and 
from residuals of a tonsillectomy, as zero percent disabling.  
His combined service-connected disability rating is 60 
percent.

The report of an October 1997 VA examination (VAE) shows that 
clear lungs were reportedly found on x-ray examination, and 
that pulmonary function testing (PFTs) showed an FVC of 188% 
predicted, with a ratio of 99%.  DLCO was not reported.  

The recent evidence shows that the veteran was assessed with 
chronic dyspnea likely due to some anxiety as well as 
asbestosis with sense of dyspnea as well, in an October 1999 
record.  A February 2000 letter shows that the veteran had a 
history of COPD and asbestosis and restrictive lung 
impairment due to asbestosis.  This letter also shows that 
his mobility is limited from previous back surgeries, and 
that the "asbestosis can cause restrictive impairment and he 
seems to have a worsening situation overall in association 
with just an aging process as well but more so than just 
aging."  A prescription form, also dated February 2000, 
shows that the veteran is unemployable due to his lung 
condition with history of asbestosis.  

A July 2000 letter shows that the veteran has a history of 
asbestosis, some history of COPD and restrictive lung 
impairment, likely due to his asbestosis.  The examiner 
stated that the veteran had limited activity, and was unable 
to be gainfully employed due to his underlying lung disease.  
He was not found to be limited by his hips or back problems 
as far as ambulation was concerned.  In conclusion, the 
examiner stated that the veteran suffers from asbestosis with 
restrictive impairment, and that he was able to walk around 
without any other limitation except for his lung process.  

We determine that an examination with an opinion is required 
prior to further appellate consideration.  

Accordingly, this case is REMANDED for the following:

1.  The RO should develop the record as 
indicated, and if unable to obtain any 
evidence, it should provide the veteran 
with the notice as outlined in Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3 (a), 114 Stat. 2096, 
____ (2000)(to be codified at 38 U.S.C. 
§ 5103A).  

2.  The RO should next have the veteran 
scheduled for VA examinations, with 
opinions, of his right shoulder and 
pulmonary system.  

3.  The right shoulder examiner should 
examine the veteran, perform all 
necessary testing and referrals, and 
provide an opinion as to whether it is as 
likely as not that any of the previously 
diagnosed right shoulder conditions are 
related or due to his injury during 
service.  

4.  The pulmonary examiner should:  
(A) report the results of the veteran's 
PFTs, including a DLCO finding as 
currently required by regulation;
(B) review the October 1997 VAE report 
and the October 1999 private examination 
report and findings dated July 2000; and 
(C) provide an opinion as to whether it 
is as likely as not that the veteran's 
service-connected condition alone renders 
him unable to be gainfully employed.  



5.  The RO should next review the 
examination reports, ensuring all 
developmental action has been completed, 
including, but not limited to, a DLCO 
finding on the pulmonary function testing 
report(s), instituting corrective action 
where necessary.  

6.  The RO should then review the 
veteran's claim, and determine whether it 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  

No action is required by the veteran until he receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the issues 
addressed in this Remand.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 


